Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2002

Solomon v. Society Auto Eng
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Solomon v. Society Auto Eng" (2002). 2002 Decisions. Paper 467.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/467


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-3083
                           ___________


                          DAVID SOLOMON

                                     Appellant,

                                v.

                 SOCIETY OF AUTOMOTIVE ENGINEERS

                           ___________

         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 00-cv-02144)
        District Judge: The Honorable Donetta W. Ambrose
                            __________

            Submitted Under Third Circuit LAR 34.1(a)
                          July 23, 2002

      BEFORE: SLOVITER, NYGAARD, and BARRY, Circuit Judges.

                      (Filed July 30, 2002)

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Appellant, David Solomon, sued the Society of Automotive Engineers, his
former employer, alleging reverse gender discrimination in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. 2000(e), et seq., and the Pennsylvania Human
Relations Act, 43 P.S. 951. The District Court concluded that Solomon failed to
establish a prima facie case of discrimination and granted summary judgment in favor of
SAE. Solomon appeals, raising the issues listed below, which have been taken verbatim
from his brief. We find no merit in any of these arguments and will affirm.
                           I. Issues
         1.       Whether the District Court erred in analyzing this case as reverse
         discrimination Applying unequal standards Male Plaintiffs held to greater
         burden than female Plaintiffs.
         2.       Whether Appellant’s evidence was sufficient to meet prima facie burden of
         gender discrimination
         3.       Whether Appellant’s evidence was sufficient to meet pretext burden in
         gender discrimination cases.
                        II. Discussion
         The history of this case is well known to the parties, counsel and the Court.
Inasmuch as we are writing a non-precedential opinion and only for the parties herein,
we need not set forth a detailed recitation of the background for this appeal and will limit
our discussion to the resolution of the issues presented.
         Solomon first contends that the District Court applied the wrong standard
in analyzing his case. Reverse discrimination cases in this Circuit are governed by
Iadimarco v. Runyon, 190 F.3d 151 (3d Cir. 1999). In Iadimarco, we developed a
modified burden shifting analysis in which a plaintiff must first establish a prima facie
case of reverse discrimination, after which the defendant then must articulate a
legitimate, nondiscriminatory reason for the rejection/termination. Once a
nondiscriminatory reason is articulated, the plaintiff has the opportunity to prove by a
preponderance of the evidence that this reason is merely pretextual and that the true
reason for the termination was discrimination. Id. at 166. In Iadimarco we wrote, "all
that should be required to establish a prima facie case in the context of ’reverse
discrimination’ is for the plaintiff to present sufficient evidence to allow a fact finder to
conclude that the employer is treating some people less favorably than others based upon
a trait that is protected under Title VII." Id. at 161. This is precisely the standard appli
by the District Court, thus, we reject Solomon’s first argument.
         Solomon next contends that he presented enough evidence to establish his
prima facie case of discrimination. He did not. Solomon proffered numerous alleged
instances of discrimination before the District Court. He alleged that his female
supervisor met with female coworkers to provide guidance to them, but never met with
him; that he was given a computer that did not work correctly while the females’
computers did work correctly; that his duties were stripped from him and assigned to
female coworkers, and; that his supervisor was hostile toward men in general. The
District Court correctly rejected all of these allegations, stating that the only evidence in
support of these claims was Solomon’s own testimony. Because a plaintiff cannot rely
on unsupported assertions, speculation, or conclusory allegations to avoid a motion for
summary judgment, see Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986), we also
reject Solomon’s second argument.
         Finally, Solomon argues that he presented enough evidence to meet his
pretext burden; again, we disagree. It must first be noted that the District Court did not
reach the issue of pretext because it determined, and we agree, that Solomon failed to
even establish a prima facie case of discrimination, thus there was no need to engage in
the burden shifting analysis set forth by the Supreme Court. See St. Mary’s Honor Ctr. v.
Hicks, 509 U.S. 502 (1993). Nonetheless, even were we to engage in this analysis, the
record is clear that Solomon completely failed to rebut SAE’s claim that he was
terminated for poor job performance. Thus, this argument fails as well.
         As the District Court noted, none of Solomon’s theories support even an
inference of gender discrimination. Solomon alleges that his supervisor discriminated
against him, yet she hired him knowing that he was a male. Additionally, this supervisor
did not fire him he was fired by another male. Finally, after Solomon was fired, his
duties were taken over by a man. Considering all of this, the District Court was correct
in concluding that Solomon failed to establish a prima facie case of discrimination. We
will affirm.
                        III. CONCLUSION
         In sum and for the foregoing reasons, we will affirm the judgment of the
District Court entered on July 6, 2001.




_________________________




                               \s\ Richard L.Nygaard __________
                              Circuit Judge